EXHIBIT 10.2

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment No. 2”) is
entered into as of December 10, 2014, by and among A.M. Castle & Co., a
corporation organized under the laws of the state of Maryland (“Parent”),
Advanced Fabricating Technology, LLC, a limited liability company organized
under the laws of the state of Delaware (“AFT”), Paramont Machine Company, LLC,
a limited liability company organized under the laws of the state of Delaware
(“Paramont”), Total Plastics, Inc., a Michigan corporation (“TPI”; and together
with Parent, AFT and Paramont, each individually a “US Borrower” and
collectively, “US Borrowers”), A.M. Castle & Co. (Canada) Inc., a corporation
organized under the laws of the province of Ontario, Canada (“Canadian
Borrower”; and together with US Borrowers, each individually a “Borrower” and
collectively, “Borrowers”), the financial institutions from time to time party
to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), and Wells Fargo Bank, National Association, in its
capacity as agent (in such capacity, “Agent”) pursuant to the Loan Agreement (as
defined below) acting for and on behalf of the Secured Parties (as defined in
the Loan Agreement).
R E C I T A L S:
WHEREAS, Borrowers, certain affiliates of Borrowers as Guarantors, the Lenders
and the Agent entered into that certain Loan and Security Agreement, dated as of
December 15, 2011, as amended by Amendment No. 1 to Loan and Security Agreement,
dated as of January 21, 2014 (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced the
“Loan Agreement”) and the Other Documents (as defined in the Loan Agreement);
WHEREAS, Borrowers have requested that Agent and Lenders agree to extend the
Termination Date, and
WHEREAS, Agent and the Lenders are willing to agree to such request on and
subject to the terms and conditions set forth in this Amendment No. 2.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the terms and provisions of this Amendment
No. 2 and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
1.Existing Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Loan Agreement.


2.Additional Definition. As used herein, the following terms shall have the
meanings given to them below and Section 1.2 of the Loan Agreement is hereby
amended to include, in addition and not in limitation, the following definition:


“Amendment No. 2” shall mean Amendment No. 2 to Loan and Security Agreement,
dated as of December 10, 2014, by and among Borrowers, the Guarantors, Agent and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
“Amendment No. 2 Fee Letter” shall mean the Amendment No. 2 Fee Letter, dated
December 10, 2014, by and among U.S. Borrowers and Agent, as the same now exists
or may hereafter be amended, modified, supplemented, expended, renewed, restated
or replaced.

EX-1-

--------------------------------------------------------------------------------



“Permitted Refinancing” means, with respect to any Person, any Indebtedness (the
“Refinancing Indebtedness”) which refinances any other Indebtedness of such
Person (the “Refinanced Indebtedness”); provided that the following conditions
shall be satisfied: (a) with respect to the Indebtedness under the Second Lien
Loan Documents, (i) the Refinancing Indebtedness thereof shall not contravene
the terms of the Second Lien Intercreditor Agreement and (ii) if the Refinancing
Indebtedness thereof is secured by Liens on any Collateral, such Liens shall be
subordinate and subject to the Liens securing the Obligations pursuant to an
intercreditor agreement reasonably satisfactory to Agent (it being agreed that
an intercreditor agreement substantially in the form of the Second Lien
Intercreditor Agreement shall be satisfactory to Agent), (b) the Refinancing
Indebtedness shall have a final maturity date equal to or later than the final
maturity date of, and shall have a weighted average life to maturity equal to or
greater than the then remaining weighted average life to maturity of, the
Refinanced Indebtedness, (c) the principal amount (or accreted value, if
applicable) of the Refinancing Indebtedness does not exceed the principal amount
(or accreted value, if applicable) of the Refinanced Indebtedness except by an
amount equal to any interest capitalized with, any premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with the
Refinancing Indebtedness, (d) if the Refinanced Indebtedness is subordinated in
right of payment to the Obligations, such Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms not materially less
favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Refinanced Indebtedness, and (e) if the Refinanced
Indebtedness (other than the Indebtedness under the Secured Lien Loan Documents)
is secured, the Liens on any Collateral securing the Refinancing Indebtedness
shall have the same (or lesser) priority as the Refinanced Indebtedness relative
to the Liens on the Collateral securing the Obligations).
3.Amendments to Definitions


(a)The definition of “Excess Cash Flow” in Section 1.2 of the Loan Agreement is
hereby amended by inserting the following phrase immediately before the period
appearing at the end of such definition:


“or, if the Indebtedness under the Second Lien Indenture is refinanced pursuant
to a Permitted Refinancing, any similar term as defined in the Second Lien Loan
Documents with respect to such Permitted Refinancing”.
(b)The definition of “Second Lien Agent” in Section 1.2 of the Loan Agreement is
hereby amended by deleting the phrase “and its successor and assigns” and
replacing it with “and its successors, assigns and replacements”.


(c)The definition of “Second Lien Indenture” in Section 1.2 of the Loan
Agreement is hereby amended by inserting the following phrase immediately before
the period appearing at the end of such definition: “, as the same may be
refinanced pursuant to a Permitted Refinancing”.


(d)The definition of “Second Lien Loan Documents” in Section 1.2 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:


“Second Lien Loan Documents” shall mean the Second Lien Indenture and any and
all other agreements, instruments and documents executed and delivered in
connection with the Second Lien Indenture, as the same may hereafter be amended
or modified from time to time to the extent permitted under Section 7.15 and as
the same may be refinanced pursuant to a Permitted Refinancing.

EX-2-

--------------------------------------------------------------------------------





(e)The definition of “Second Lien Notes” in Section 1.2 of the Loan Agreement is
hereby amended by inserting the following phrase immediately before the period
appearing at the end of such definition: “, as the same may be refinanced
pursuant to a Permitted Refinancing”.


(f)The definition of “Senior Unsecured Notes” in Section 1.2 of the Loan
Agreement is hereby amended by inserting the following phrase immediately before
the period appearing at the end of such definition: “, as the same may be
refinanced pursuant to a Permitted Refinancing”.


(g)The definition of “Senior Unsecured Notes Agreement” in Section 1.2 of the
Loan Agreement is hereby amended by inserting the following phrase immediately
before the period appearing at the end of such definition: “, as the same may be
refinanced pursuant to a Permitted Refinancing”.


(h)The definition of “Senior Unsecured Note Documents” in Section 1.2 of the
Loan Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:


“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes
Agreement, the Senior Unsecured Notes and any and all other agreements,
instruments and documents executed and delivered in connection with the Senior
Unsecured Notes Agreement, as the same may hereafter be amended or modified from
time to time to the extent permitted under Section 7.15 and as the same may be
refinanced pursuant to a Permitted Refinancing.
4.Guarantees. Section 7.3 of the Loan Agreement is hereby amended by deleting
clause (c) of such Section in its entirety and replacing it with the following:


“(c)    that Loan Parties and their Subsidiaries may guarantee obligations of
Non-US Subsidiaries not constituting Indebtedness and may guarantee Indebtedness
of Non-US Subsidiaries; provided, that, the Indebtedness permitted to be
guaranteed shall be permitted Indebtedness under Section 7.8(l) and the maximum
amount of Indebtedness permitted to be guaranteed shall not exceed the amount of
Indebtedness permitted under Section 7.8(l); and”
5.Indebtedness. Section 7.8 of the Loan Agreement is hereby amended by deleting
clauses (m) and (n) of such Section in their entirety and replacing them with
the following:


“(m)    Indebtedness of any Loan Party under the Second Lien Loan Documents (and
any Permitted Refinancing thereof), in an aggregate principal amount not to
exceed the Second Lien Maximum Debt; provided, that, (i) the Loan Parties may
make payments of principal and interest in respect of such Indebtedness in
accordance with the terms of the Second Lien Loan Documents; provided, that in
the event that any Loan Party is required to make any prepayment with excess
cash flow or any Loan Party elects to make an optional redemption or tender for
such Indebtedness or to make an open market purchase of any such Indebtedness,
Loan Parties shall be permitted to consummate the same if, in each instance, the
Second Lien Note Prepayment Conditions with respect to such transaction are
satisfied, (ii) any Lien securing such Indebtedness (or any Permitted
Refinancing thereof) shall be subordinate and subject to the Liens securing the
Obligations pursuant to the Second Lien Intercreditor Agreement or, in the case
of any Lien securing any Permitted Refinancing thereof, an intercreditor
agreement reasonably satisfactory to Agent (it being agreed that an
intercreditor agreement substantially in the form of the Second Lien
Intercreditor Agreement shall be satisfactory to Agent), and (iii) the Loan
Parties shall not amend, modify, alter or change

EX-3-

--------------------------------------------------------------------------------



(A) the repayment terms of the Second Lien Documents if the effect of such
amendment, change or modification will change to earlier dates any scheduled
dates for the payment of principal or interest under the Second Lien Loan
Documents or (B) any other provision of the Second Lien Loan Documents not
related to the repayment terms of such Indebtedness or any agreement, document
or instrument related thereto except to the extent permitted in the Second Lien
Intercreditor Agreement (or, in the case of any Refinancing Indebtedness, an
intercreditor agreement reasonably satisfactory to Agent); and
(n)    unsecured Indebtedness of any Loan Party under the Senior Unsecured Notes
Documents in an aggregate principal amount not to exceed $60,000,000 (and any
Permitted Refinancing thereof).”
6.Term. Section 13.1 of the Loan Agreement is hereby amended and restated as
follows:


“13.1    Term.
This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, Agent and
each Lender, shall become effective on the date hereof and shall continue in
full force and effect until the earliest of (a) December 10, 2019, (b) the
acceleration of all Obligations pursuant to the terms of this Agreement, (c) the
date that is ninety one (91) days prior to the maturity date of the Senior
Unsecured Notes if the Senior Unsecured Notes are then outstanding unless either
(i) the Senior Unsecured Notes are refinanced pursuant to a Permitted
Refinancing and the maturity date thereof is extended to a date no earlier than
ninety one (91) days following the date set forth in clause (a) above or (ii)
the Senior Unsecured Notes are converted into Equity Interests consisting of
common stock of Parent, (d) the date that is ninety one (91) days prior to the
maturity date of the Second Lien Notes if the Second Lien Notes are then
outstanding unless the Second Lien Notes are refinanced pursuant to a Permitted
Refinancing and the maturity date thereof is extended to a date no earlier than
ninety one (91) days following the date set forth in clause (a) above, or (e)
the date on which this Agreement shall be terminated in accordance with the
provisions hereof or by operation of law (the “Termination Date”). Loan Parties
may terminate this Agreement at any time upon ten (10) Business Days’ prior
written notice upon Payment in Full of all of the Obligations.”
7.Conditions to Effectiveness. This Amendment No. 2 shall not be effective until
each of the following conditions precedent is satisfied in a manner reasonably
satisfactory to Agent and Lenders:


(a)the receipt by Agent of an original of this Amendment No. 2 (or an executed
copy delivered by facsimile or other electronic transmission), duly authorized,
executed and delivered by Borrowers, Guarantors and the Lenders;


(b)the receipt by Agent of the Amendment No. 2 Fee Letter, duly authorized,
executed and delivered by Borrowers, and the payment by Borrowers of the fees
set forth therein;


(c)the receipt by Agent of a certificate of the Secretary or Assistant Secretary
of each Borrower and Guarantor, in form and substance reasonably satisfactory to
Agent;


(d)the receipt by Agent of one or more Commitment Transfer Supplements pursuant
to which U.S. Bank, National Association assigns all of its right, title and
interest in and to the U.S. Commitment and the Advances made pursuant to the
U.S. Commitment to one or more Purchasing Lenders, duly authorized, executed and
delivered by U.S. Bank, National Association, one or more Purchasing Lenders and
Agent, together with evidence that such assignments have been consummated; and

EX-4-

--------------------------------------------------------------------------------





(e)the receipt by Agent of one or more Commitment Transfer Supplements pursuant
to which U.S. Bank, National Association, Canada Branch assigns all of its
right, title and interest in and to the Canadian Commitment and the Advances
made pursuant to the Canadian Commitment to one or more Purchasing Lenders, duly
executed by U.S. Bank, National Association, Canada Branch, one or more
Purchasing Lenders and Agent, together with evidence that such assignments have
been consummated.


8.Representations and Warranties of Borrowers and Guarantors. Each Borrower and
Guarantor hereby represents, warrants and covenants with and in favor of Agent
and Lenders as of the date hereof the following (which shall survive the
execution and delivery of this Amendment No. 2):


(a)No consent, approval or other action of, or filing with, or notice to any
Governmental Body is required in connection with the execution, delivery and
performance of this Amendment No. 2 or any of the other Amendment Documents (as
defined below);


(b)This Amendment No. 2 and each agreement, document or instrument entered into
by a Borrower or Guarantor in connection herewith (collectively, with this
Amendment No. 2, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto or thereto and, if necessary, their respective
stockholders or other holders of their Equity Interests (as applicable), and is
in full force and effect as of the date hereof, and the agreements and
obligations of the each Borrower and Guarantor contained herein or therein
constitute the legal, valid and binding obligations of such Borrower and such
Guarantor, enforceable against them in accordance with their respective terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity;


(c)The execution, delivery and performance of the Amendment Documents by each
Borrower or Guarantor party thereto (i) are all within such Borrower’s and
Guarantor’s corporate or limited liability company powers, and (ii) are not in
contravention of law or the terms of such Borrower’s and such Guarantor’s
certificate of incorporation, by-laws, or other organizational documentation, or
any indenture, agreement or undertaking to which such Borrower or such Guarantor
is a party or by which such Borrower or such Guarantor or its property are
bound;


(d)After giving effect to this Amendment No. 2, all of the representations and
warranties set forth in the Loan Agreement and the Other Documents to which
Borrowers and Guarantors are a party are true and correct on and as of the date
hereof as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date; and


(e)After giving effect to the terms of this Amendment No. 2, no Default or Event
of Default has occurred and is continuing.


9.Covenants. Without limiting any other obligation of Borrowers or Guarantors
set forth herein or in any of the Other Documents, Parent shall deliver or cause
to be delivered to Agent, in form and substance reasonably satisfactory to
Agent, by no later than June 1, 2015 (or such later date as Agent shall agree in
writing), the following items (it being agreed that the failure by Loan Parties
to so deliver or cause to be delivered any such item as and when required by the
terms hereof shall constitute an immediate Event of Default), in each case, only
if such Blaine Real Property (as defined below) is not subject to a Disposition
by Parent to a non-Affiliate of Parent pursuant to a Disposition permitted under
the Loan Agreement prior to such date:

EX-5-

--------------------------------------------------------------------------------





(a)a modification to the Mortgage encumbering the Real Property of Parent
located at 3100 82nd Lane NE, Blaine, MN (the “Blaine Real Property”) which
reflects the extended Termination Date, duly authorized, executed and delivered
by Parent; and


(b)a valid and effective proforma title insurance policy endorsement with
respect to the Mortgage encumbering the Blaine Real Property issued by Chicago
Title Insurance Company.


10.Reference to and Effect on the Loan Agreement. This Amendment No. 2, together
with the other Amendment Documents, constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersedes
all prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof. Except as expressly amended pursuant hereto or thereto, no other
amendments, modifications or waivers to the Loan Agreement and the Other
Documents are intended or implied, and in all other respects the Loan Agreement
and the Other Documents are hereby specifically ratified, restated and confirmed
by all parties hereto as of the date hereof. To the extent that any provisions
of the Loan Agreement or any of the Other Documents are inconsistent with any
provisions of this Amendment No. 2, the provisions of this Amendment No. 2 shall
control.


11.Governing Law. This Amendment No. 2 shall be governed by and construed in
accordance with the laws of the State of New York, but excluding any principles
of conflict of laws or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.


12.Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 2, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 2 by telecopier or electronically shall have the same force and
effect as delivery of an original executed counterpart of this Amendment No. 2.
Any party delivering an executed counterpart of this Amendment No. 2 by
telecopier or electronically also shall deliver an original executed counterpart
of this Amendment No. 2, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment No. 2 as to such party or any other party.




[Signature Pages to Follow]











EX-6-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has signed this Amendment No. 2 as of
the day and year first above written.
 
BORROWERS:
 
 
 
 
A.M. CASTLE & CO.
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
Name: Marec E. Edgar
 
 
Title: Vice President, General Counsel & Secretary
 
 
 
 
ADVANCED FABRICATING TECHNOLOGY, LLC
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
Name: Marec E. Edgar
 
 
Title: Secretary
 
 
 
 
PARAMONT MACHINE COMPANY, LLC
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
Name: Marec E. Edgar
 
 
Title: Secretary
 
 
 
 
TOTAL PLASTICS, INC.
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
Name: Marec E. Edgar
 
 
Title: Secretary
 
 
 
 
A.M. CASTLE & CO. (CANADA) INC.
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
Name: Marec E. Edgar
 
 
Title: Secretary
 
 
 
 
 
 



                



EX-7-

--------------------------------------------------------------------------------



[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
GUARANTORS:
 
 
 
 
KEYSTONE TUBE COMPANY, LLC
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
Name: Marec E. Edgar
 
 
Title: Secretary

                    









EX-8-

--------------------------------------------------------------------------------



[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 
AGENT AND LENDERS:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Agent, Swingline Lender, Issuing Bank and a Lender
 
 
 
 
By:
/s/ Brandi Whittington
 
 
Name: Brandi Whittington
 
 
Title: AVP, Authorized Signatory






EX-9-

--------------------------------------------------------------------------------



[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 
AGENT AND LENDERS:
 
 
 
 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
 
as Lender
 
 
 
 
By:
/s/ Frederic Philippe
 
 
Name: Frederic Philippe
 
 
Title: Vice President, RM






EX-10-

--------------------------------------------------------------------------------



[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 
LENDERS:
 
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Thomas H. Herron
 
 
Name: Thomas H. Herron
 
 
Title: Senior Vice President


EX-11-

--------------------------------------------------------------------------------



[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 
LENDERS:
 
 
 
 
BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Sylwia Durkiewicz
 
 
Name: Sylwia Durkiewicz
 
 
Title: Vice President




EX-12-

--------------------------------------------------------------------------------



[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
LENDERS:
 
 
 
 
REGIONS BANK,
 
as a Lender
 
 
 
 
By:
/s/ James D. Anderson
 
 
Name: James D. Anderson
 
 
Title: Senior Vice President




EX-13-